Citation Nr: 0804647	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  01-09 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

The veteran represented by:  Christopher A. Somers, Esq.


WITNESS AT HEARING ON APPEAL

The veteran and M.M.


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  In March 2002, the veteran testified at a 
hearing before a Veterans Law Judge (VLJ) of the Board.  In 
June 2004, the Board remanded the claim for additional 
development, and, in December 2004, the Board issued a 
decision denying service connection.  He appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In a March 2006 order, the Court dismissed the 
appeal for lack of jurisdiction and vacated the December 2004 
Board decision.  In February 2008, the Board advanced this 
case on its docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from June 
1942 to December 1945.  

2.  In February 2007, the RO received a copy of a death 
certificate, which indicates the veteran died in July 2005.  


CONCLUSION OF LAW

Because of the veteran's death, the Board has no jurisdiction 
to adjudicate the merits of the claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F. 3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 
cf. Padgett v. Nicholson, 473 F. 3d 1364 (Fed. Cir. 2007) 
(upholding Zevalkink and Landicho as they apply to non-final 
VA decisions).  This appeal on the merits has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2007).


ORDER

The appeal is dismissed.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


